Title: To James Madison from James Monroe, 11 July 1803 (Abstract)
From: Monroe, James
To: Madison, James


11 July 1803, Paris. “Permit me to present to yr. acquaintance & attention the bearer Mr. Helbran a naturalised citizen of the UStates. He is a young man of merit of very respectable connections, who reside principally at Bordeaux, and he returns to the UStates with commercial views where he has resided for several years, as his documents shew. Having recd. much attention from his friends there, I feel interested on theirs as on his acct. in his success in his adopted country.”
 

   
   RC (DLC: Rives Collection, Madison Papers).


